                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 06/26/2021
----------------------------------------------------------------- X
                                                                  :
AFTERN SANDERSON,                                                 :
                                                                  :
                                                  Plaintiff,      :         1:19-cv-08423-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
LEG APPAREL LLC, AMIEE LYNN                                       :
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, STUART :
DIAMOND, and DAYTONA APPAREL GROUP :
LLC,                                                              :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On June 26, 2021, Daytona Apparel Group filed its answer to the third amended complaint.

Dkt. No. 146. Because Daytona has now appeared, the Court will hold a teleconference in this

matter on July 2, 2021 at 2:00 p.m. The conference will take place by telephone. The parties are

directed to the Court’s Emergency Rules in Light of COVID-19, which are available on the Court’s

website, for the dial-in number and other relevant instructions. The parties are specifically directed

to comply with Rule 2(C) of the Court’s Emergency Rules.

         The purpose of the conference is to discuss how this case should proceed in light of

Daytona’s recent appearance. In anticipation of the conference, Daytona’s counsel is directed to

review the docket of this case and this Court’s Individual Rules.

         SO ORDERED.

Dated: June 26, 2021
New York, New York                                               __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
